DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 2-3, 7-8 and 19 are withdrawn in view of the newly discovered reference(s) to Casavant et al. (U.S. Pub. 2020/0009380 hereinafter “Casavant”).  Rejections based on the newly cited reference(s) follow.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 27 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 28. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. The Applicant argues that Maskara fails to analyze electrical activity. The Examiner respectfully disagrees. Maskara clearly discloses analyzing electrical activity and analyzing a frequency component (e.g. ¶¶54-57, 76 and 103).  Therefore, the Applicant’s arguments are moot.  It is further noted that claims 2-3, 7-8 and 19 are rejected under newly discovered reference(s) to Casavant et al. (U.S. Pub. 2020/0009380 hereinafter “Casavant”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9, 18, 20, 23-24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maskara et al. (U.S. Pub. 2012/0239106 A1 hereinafter “Maskara”) in view of Prutchi et al. (U.S. Pat. 5,718,720 hereinafter “Prutchi”).
Regarding claim 1, Maskara discloses a method of pacing a His bundle of a patient heart using a stimulation system (e.g. Abstract, ¶25; Figs. 3-5), the stimulation system having a memory (e.g. ¶38), a pulse generator (e.g. 350), a stimulating electrode in proximity to the His bundle (e.g. 530, 531; Figs. 4-5; ¶¶54-57), and at least one sensing electrode adapted to sense electrical activity of the patient heart (e.g. Figs. 4-5; “¶54 teaches pacing and sensing electrodes and ¶76 teaches sensing with an electrode near the HIS Bundle.”), the method comprising: applying, using the pulse generator, an impulse through the stimulating electrode to induce a response from the patient heart (e.g. ¶¶48, 50-51); measuring, using the at least one sensing electrode, a response of the patient heart to application of the impulse (e.g. ¶¶54-57, 76); and analyzing one or more frequency characteristics of the response to determine whether application of the impulse resulted in capture (e.g. ¶103).  Maskara discloses the claimed invention but fails to specifically state that the analysis of the frequency characteristics determines whether there is capture of the HIS Bundle.  Prutchi teaches a device in the same field of endeavor, wherein a capture detection circuit comprises filters, including a bandpass filter and a high pass filter, in order to filter out the input signals to the detection circuit, such that the pass band of the filtering stage is between about 40Hz and about 60Hz, such that dominant capture frequencies are passed on for capture detection (Col 7 line 21-42). It would have been obvious to one of ordinary skill in the art, to have modified Maskara to apply filtering to the response data for the purpose of generating an EGM signal for analyzing the first set of time domain characteristics determining whether the capture was selective capture as taught by Prutchi, in order to filter out the response signal, such that the band pass highlighted the frequencies most dominant in capture and generate an digital EGM signals focused on the selective capture to be used for identifying features and more efficiently determine the classification of capture.
Regarding claim 4, meeting the limitations of claim 1 above, Prutchi further discloses applying one or more filters to the response to generate a filtered response, the one or more filters configured to modify one or more frequencies of the response indicative of a capture type; and analyzing one or more characteristics of the filtered response to determine whether the filtered response indicates capture of the capture type (e.g. Col. 7, lines 21-42).
Regarding claim 5, meeting the limitations of claims 1 and 4 above, Prutchi further discloses wherein the one or more filters includes a low pass filter, the low pass filter having a cutoff frequency configured to stop high frequencies indicative of selective capture (e.g. Col. 7, lines 21-42).
Regarding claim 6, meeting the limitations of claims 1 and 4 above, Prutchi further discloses wherein the one or more filters includes a band pass filter having a frequency band configured to at least one of pass frequencies indicative of selective capture or stop frequencies indicative of myocardium-only capture (e.g. Col. 7, lines 21-42).
Regarding claim 9, meeting the limitations of claim 1 above, Prutchi further discloses in response to determining the impulse resulted in one of myocardium-only capture or loss of capture, initiating a threshold search to adjust an impulse setting of the stimulation system (e.g. ¶¶ 8, 36, 95, 120 – “teaching cell-to-cell capture (myocardium capture)”).
Regarding claim 18, Maskara discloses a cardiac stimulation system adapted to deliver impulses for pacing a His bundle of a patient heart using a stimulation electrode and to sense response characteristics of the His bundle and myocardium of the patient heart using one or more sensing electrodes (e.g. ¶¶54-57) in response to impulses delivered by the stimulation electrode (e.g. Abstract, ¶25; Figs. 3-5), the stimulation system comprising: a pulse generator adapted to generate electrical impulses for pacing the His bundle (e.g. 350); a processor communicatively coupled to the pulse generator and adapted to receive response characteristics from the one or more sensing electrodes (e.g. 320; see Fig. 3); and a memory communicatively coupled to the processor, the memory including instructions executable by the processor that, when executed by the processor, cause the processor to: applying, using the pulse generator, an impulse through the stimulating electrode to induce a response from the patient heart (e.g. ¶¶48, 50-51); measuring, using the at least one sensing electrode, a response of the patient heart to application of the impulse (e.g. ¶¶54-57, 76); and analyzing one or more frequency characteristics of the response to determine whether application of the impulse resulted in capture (e.g. ¶103).  Maskara discloses the claimed invention but fails to specifically state that the analysis of the frequency characteristics determines whether there is capture of the HIS Bundle.  Prutchi teaches a device in the same field of endeavor, wherein a capture detection circuit comprises filters, including a bandpass filter and a high pass filter, in order to filter out the input signals to the detection circuit, such that the pass band of the filtering stage is between about 40Hz and about 60Hz, such that dominant capture frequencies are passed on for capture detection (Col 7 line 21-42). It would have been obvious to one of ordinary skill in the art, to have modified Maskara to apply filtering to the response data for the purpose of generating an EGM signal for analyzing the first set of time domain characteristics determining whether the capture was selective capture as taught by Prutchi, in order to filter out the response signal, such that the band pass highlighted the frequencies most dominant in capture and generate an digital EGM signals focused on the selective capture to be used for identifying features and more efficiently determine the classification of capture.
Regarding claim 20, meeting the limitations of claim 18 above, Prutchi further discloses wherein the instructions cause the processor to analyze one or more frequency characteristics of the response by: applying one or more filters to the response to generate a filtered response, the one or more filters configured to modify frequencies of the frequency response indicative of a particular capture type; and analyzing one or more frequency characteristics of the filtered response to determine whether the filtered response indicates capture of the capture type  (e.g. Col. 7, lines 21-42).
Regarding claim 23, meeting the limitations of claim 2 above, Maskara further discloses wherein the response is indicative of travel of myocardial depolarization through at least one of the His bundle, left bundle, right bundle, or Purkinje fibers (e.g. 530, 531; Figs. 4-5; ¶¶54-57).
Regarding claim 24, meeting the limitations of claim 2 above, Maskara further discloses wherein the impulse is applied to the stimulating electrode located proximate to one of the atrial or ventricular septum (e.g. 530, 531; Figs. 4-5; ¶¶54-57).
Regarding claims 27-28, meeting the limitations of claim 18 above, Maskara further discloses wherein the response is indicative of travel of myocardial depolarization through at least one of the His bundle, left bundle, right bundle, or Purkinje fibers (e.g. 530, 531; Figs. 4-5; ¶¶54-57).
Claims 7-8 and 21-22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maskara in view of Prutchi as applied to claims 1-3, 9, 18 and 20 above, and further in view of Casavant et al. (U.S. Pub. 2020/0009380 hereinafter “Casavant”).
Regarding claim 7, Maskara in view of Prutchi discloses the claimed invention but fails to specifically state that the analysis of the frequency characteristics determines whether there is capture of the HIS Bundle.  Casavant teaches a device in the same field of endeavor, wherein a capture detection circuit that utilizes frequency spectrum analysis to accurately determine capture of the HIS bundle (e.g. ¶¶83 and 94). It would have been obvious to one of ordinary skill in the art, to have modified Maskara in view of Prutchi to utilize the frequency spectral analysis as taught by Casavant, in order to accurately sense capture of the HIS bundle using known frequency spectral analysis.
Regarding claim 8, meeting the limitations of claim 7 above, Casavant further discloses a frequency component of the frequency spectrum having a particular frequency; a frequency component of the frequency spectrum being above a threshold frequency; a frequency component of the frequency spectrum being below [[a]] the threshold frequency; a frequency component of the frequency spectrum having a minimum amplitude; an average amplitude of a plurality of frequency components of the frequency spectrum; or a relative proportion of a first frequency component of the frequency spectrum to a second frequency component of the frequency spectrum (e.g. ¶¶83 and 94).
Regarding claims 21-22, Maskara in view of Prutchi discloses the claimed invention as disclosed in detail above, but fails to explicitly state that the system analyzes the frequency components. Casavant teaches a device in the same field of endeavor, wherein a capture detection circuit that utilizes frequency spectrum analysis to accurately determine capture of the HIS bundle (e.g. ¶¶83 and 94). It would have been obvious to one of ordinary skill in the art, to have modified Maskara in view of Prutchi to utilize the frequency spectral analysis as taught by Casavant, in order to accurately sense capture of the HIS bundle using known frequency spectral analysis.
Regarding claims 25-26, Maskara in view of Prutchi discloses the claimed invention as disclosed in detail above, but fails to explicitly state that the system analyzes the frequency components. Casavant teaches a device in the same field of endeavor, wherein a capture detection circuit that utilizes frequency spectrum analysis to accurately determine capture of the HIS bundle (e.g. ¶¶83 and 94). It would have been obvious to one of ordinary skill in the art, to have modified Maskara in view of Prutchi to utilize the frequency spectral analysis as taught by Casavant, in order to accurately sense capture of the HIS bundle using known frequency spectral analysis.
Claim 1-3 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maskara et al. (U.S. Pub. 2012/0239106 A1 hereinafter “Maskara”) in view of Casavant et al. (U.S. Pub. 2020/0009380 hereinafter “Casavant”).
Regarding claims 1-2 and 18, Maskara discloses a method of pacing a His bundle of a patient heart using a stimulation system (e.g. Abstract, ¶25; Figs. 3-5), the stimulation system having a memory (e.g. ¶38), a pulse generator (e.g. 350), a stimulating electrode in proximity to the His bundle (e.g. 530, 531; Figs. 4-5; ¶¶54-57), and at least one sensing electrode adapted to sense electrical activity of the patient heart (e.g. Figs. 4-5; “¶54 teaches pacing and sensing electrodes and ¶76 teaches sensing with an electrode near the HIS Bundle.”), the method comprising: applying, using the pulse generator, an impulse through the stimulating electrode to induce a response from the patient heart (e.g. ¶¶48, 50-51); measuring, using the at least one sensing electrode, a response of the patient heart to application of the impulse (e.g. ¶¶54-57, 76); and analyzing one or more frequency characteristics of the response to determine whether application of the impulse resulted in capture (e.g. ¶103).  Maskara discloses the claimed invention but fails to specifically state that the analysis of the frequency characteristics determines whether there is capture of the HIS Bundle.  Casavant teaches a device in the same field of endeavor, wherein a capture detection circuit that utilizes frequency spectrum analysis to accurately determine capture of the HIS bundle (e.g. ¶¶83 and 94). It would have been obvious to one of ordinary skill in the art, to have modified Maskara to utilize the frequency spectral analysis as taught by Casavant, in order to accurately sense capture of the HIS bundle using known frequency spectral analysis.
Regarding claim 3, meeting the limitations of claim 2 above, Casavant further discloses a frequency component of the frequency spectrum having a particular frequency; a frequency component of the frequency spectrum being above a threshold frequency; a frequency component of the frequency spectrum being below [[a]] the threshold frequency; a frequency component of the frequency spectrum having a minimum amplitude; an average amplitude of a plurality of frequency components of the frequency spectrum; or a relative proportion of a first frequency component of the frequency spectrum to a second frequency component of the frequency spectrum (e.g. ¶¶83 and 94).
Regarding claim 19, Maskara discloses a method of pacing a His bundle of a patient heart using a stimulation system (e.g. Abstract, ¶25; Figs. 3-5), the stimulation system having a memory (e.g. ¶38), a pulse generator (e.g. 350), a stimulating electrode in proximity to the His bundle (e.g. 530, 531; Figs. 4-5; ¶¶54-57), and at least one sensing electrode adapted to sense electrical activity of the patient heart (e.g. Figs. 4-5; “¶54 teaches pacing and sensing electrodes and ¶76 teaches sensing with an electrode near the HIS Bundle.”), the method comprising: applying, using the pulse generator, an impulse through the stimulating electrode to induce a response from the patient heart (e.g. ¶¶48, 50-51); measuring, using the at least one sensing electrode, a response of the patient heart to application of the impulse (e.g. ¶¶54-57, 76); and analyzing one or more frequency characteristics of the response to determine whether application of the impulse resulted in capture (e.g. ¶103).  Maskara discloses the claimed invention but fails to specifically state that the analysis of the frequency characteristics determines whether there is capture of the HIS Bundle.  Casavant teaches a device in the same field of endeavor, wherein a capture detection circuit that utilizes frequency spectrum analysis to accurately determine capture of the HIS bundle (e.g. ¶¶83 and 94). It would have been obvious to one of ordinary skill in the art, to have modified Maskara to utilize the frequency spectral analysis as taught by Casavant, in order to accurately sense capture of the HIS bundle using known frequency spectral analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/Primary Examiner, Art Unit 3792